     
WELLS FARGO BANK,
NATIONAL ASSOCIATION
  CONSTRUCTION TERM
LOAN AGREEMENT

THIS AGREEMENT, effective September 16, 2005 (the “Effective Date”), is between
STINGRAY PROPERTIES, LLC (the “Borrower”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Bank”).

RECITALS

FIRST: The Borrower has requested a $4,000,000.00 construction — term loan from
the Bank to finance the construction of improvements to the property legally
described on Exhibit A attached hereto (the “Land”).

SECOND: The Bank has agreed to the Borrower’s request, subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower and the Bank agree as follows:

SECTION 1 – DEFINITIONS

Except as otherwise defined in context, each capitalized term in this Agreement
shall be defined as follows:

Advance: A disbursement by the Bank pursuant to Section 4 below.

Borrower Authority Documents: The following documents:

(1) A copy of the Borrower’s Articles of Organization, certified by the
Minnesota Secretary of State;

(2) A current Certificate of Good Standing of the Borrower, issued by the
Minnesota Secretary of State; and

(3) A Certificate of Authority executed by such person or persons authorized by
the Borrower’s operating agreement, certifying the incumbency and signatures of
the officers or other persons authorized to execute the Loan Documents and
containing a copy of resolutions of the Borrower’s governing body authorizing
the execution and delivery of the foregoing documents.

Company Guarantors: Sylvan Holdings, LLC and Crystal Blue Properties, LLC.

Completion Date: The earlier of (a) the date twelve months from the Effective
Date; or (b) the date on which the Improvements are substantially completed
pursuant to the Plans and Specifications.

Construction Loan: The loan facility extended by the Bank to the Borrower
pursuant to Section 2.1 below.

Construction Loan Note: An executed promissory note evidencing the Borrower’s
obligation to repay Advances made pursuant to the Construction Loan, stating the
interest rate and repayment requirements, and otherwise in form and content
acceptable to the Bank.

Construction Documents: The following documents, each in form and content
acceptable to the Bank:

(1) The final plans and specifications for the construction and installation of
the Improvements (the “Plans and Specifications”);

(2) Certificates of insurance described in the Mortgage;

(3) A preliminary sworn construction statement executed by the Borrower and the
General Contractor, showing all “hard” costs to be incurred regarding the
Improvements;

(4) A certificate of total project costs and owner’s equity contribution,
executed by the Borrower and showing all costs in the foregoing sworn
construction statement, plus itemized “soft” costs, including, without
limitation, land acquisition costs, survey costs, architect’s fees, appraisal
fees, financing fees, environmental assessment costs, attorneys’ fees, insurance
premiums and closing costs; and

(5) A copy of the Borrower’s executed contracts with the General Contractor
and each subcontractor relating to the Improvements, together an executed
assignment of the contract with the General Contractor, in form and content
acceptable to the Bank;

(6) All building permits and such other evidence as the Bank shall request to
establish that all permits and approvals have been obtained, and that the
improvements will comply with all applicable restrictions in prior conveyances
and all applicable laws.

Draw Request: The form, in form and content acceptable to the Bank and to Title,
to be submitted to the Bank and Title when an Advance is requested and which is
referred to in Section 4.1.

Financing Statement: A UCC-1 covering the personal property described in the
Mortgage.

General Contractor: Cornerstone Construction, Inc.

Guarantor Authority Documents: For each of the Company Guarantors, the following
documents:

(1) A copy of the Company Guarantor’s Articles of Organization, certified by the
Minnesota Secretary of State;

(2) A current Certificate of Good Standing of the Company Guarantor, issued by
the Minnesota Secretary of State; and

(3) A Certificate of Authority executed by such person or persons authorized by
the Borrower’s operating agreement, certifying the incumbency and signatures of
the officers or other persons authorized to execute the Guaranty and the
Indemnity of the Company Guarantor (and the Mortgage, in the case of Sylvan
Holdings, LLC) and containing a copy of resolutions of the Company Guarantor’s
governing body authorizing the execution and delivery of the foregoing-
referenced Guaranty and Indemnity Agreement (and the Mortgage, in the case of
Sylvan Holdings, LLC).

Guarantors: Together, the Company Guarantors and the Individual Guarantors.

Indemnity Agreement: An indemnity agreement in form and content acceptable to
the Bank, whereby the Borrower and each of the Guarantors indemnifies the Bank
against any and all damages arising from the environmental condition of the
Land.

Individual Guarantors: Ronald Berg, Gary Verkinnes, Dr. Jeffrey Gerdes,
Dr. Hector Ho and Dr. Samir Elghor.

Guaranties: With respect to each of the Company Guarantors, an executed
guaranty, in form and content acceptable to the Bank, whereby each of the
Company Guarantors guarantees payment of the Construction Note, and with respect
to the Individual Guarantors, a limited joint guaranty of the Individual
Guarantors, whereby the Individual Guarantors each guarantees payment of a
portion the Construction Note, and collectively, the Individual Guarantors
guarantee payment of the entire Construction Note.

Improvements: The improvements to be constructed on the Land pursuant to the
Plans and Specifications.

Inspecting Architect: John Luce.

Leases: Executed leases of the Project.

Loan Documents: This Agreement, the Construction Loan Note, and the Indemnity
Agreement.
Mortgage: An executed combination third-party mortgage, security agreement,
fixture financing statement and assignment of leases and rent, from Sylvan
Holdings, LLC, securing repayment of the Construction Loan Note, creating a
first and prior lien on the Project in favor of the Bank, and otherwise in form
and content acceptable to the Bank.

4

Project: The Land and the Improvements.

Reserve Account: A demand deposit account established in the Borrower’s name at
the Bank, for deposits required under Section 4.8.

SNOAs: Executed subordination, non-disturbance and attornment agreements, one by
each lessee under the Leases, in form and content acceptable to the Bank.

Survey: A current ALTA/ACSM land title survey certified to the Bank and to
Title, containing a legal description conforming to the legal description in the
Title Commitment and the legal description in the Mortgage and including the
following “Table A” items; (a) flood zone designation; (b) location of the
Improvements; (c) indication of access to a public way, such as curb cuts and
driveways; and (d) location of utilities existing on or serving the Land, as
determined by observed evidence together with plans and markings provided by
utility companies.

Title: Tri-Country Abstract and Title Guaranty, Inc., as agent for Chicago Title
Insurance Company.

Title Commitment: A commitment for a mortgagee’s ALTA insurance policy issued by
Title (the “Commitment”), in an amount equal to the combined amount of the
Construction Loan (a) insuring (i) the Mortgage as a first lien on the Project,
subject only to “ Permitted Encumbrances” (as defined in the Mortgage);
(ii) against claims for mechanics’ liens and rights of parties in possession;
and (iii) that the proposed improvements and use of the Project do not violate
zoning or use restrictions; and (b) including real estate tax and special
assessment searches, UCC searches, tax lien and judgment searches.

SECTION 2 — THE CONSTRUCTION LOAN

2.1 Construction Loan. Subject to the procedures in Section 4 and the condition
precedent in Section 5, the Bank shall make monthly advances in the aggregate
amount of $4,000,000.00 to the Borrower from the Effective Date to the
Completion Date.

2.2 The Permanent Loan. Upon the Completion Date, the Construction Loan shall be
converted to a term loan with a maturity date of September 1, 2019, PROVIDED
THAT no Event of Default (as defined in Section 8), and no occurrence that would
become an Event of Default with the giving of notice or the lapse of time or
both, has and is continuing and that all representations and warranties made by
the in Section 6 continue to be true and correct as of the Completion Date.

2.3 Payments. All principal, interest and fees due under the Construction Loan
will be paid by the direct debit of available funds deposited in the Borrower’s
with the Bank. The Bank shall debit the account on the dates the payments due.
If a due date does not fall on a day on which the Bank is open for ally all of
its business (a “Banking Day”, except as otherwise provided), the ill debit the
account on the next Banking Day, and interest shall continue to 5

accrue during the extended period. if there are insufficient funds in the
account on the day the Bank enters any debit authorized by this Agreement, the
debit will be reversed and the payment shall be due immediately without
necessity of demand by direct remittance of immediately available funds.

SECTION 3 — FEES AND EXPENSES

3.1 Origination Fee. The Borrower shall pay the Bank a loan origination fee of
[WAIVED], which shall be deemed fully earned upon payment.

3.2 Loan Expenses. The Borrower shall pay all expenses relating to the
Construction Loan, including, without limitation, appraisal fees, search fees,
title insurance premiums, mortgage registry tax, recording fees, environment
assessment costs, survey costs, and reasonable attorneys’ fees for preparation
of the Loan Documents, the Mortgage, the Guaranties and related documents.

3.3 Enforcement Expense. The Borrower shall pay all costs of enforcing the
Bank’s rights and remedies under the Loan Documents and the Mortgage, including,
without limitation, attorneys’ fees, whether or not suit is commenced.

SECTION 4 — PROCEDURES FOR DRAW REQUESTS AND DISBURSEMENTS

4.1 Draw Requests — General. Each request for an Advance under the Construction
Loan shall be made pursuant to a fully executed Draw Request, certified by the
Borrower and the Inspecting Architect to the Bank and to Title and conforming to
the terms and conditions of this Agreement.

4.2 Frequency. Draw Requests shall not be submitted more often than monthly.

4.3 Inspections. At the Bank’s sole discretion, each Draw Request shall be
subject
to a satisfactory inspection of the Project by the Bank, which inspection shall
be conducted within three business days of the submittal of the Draw Request.
The Bank’s failure to inspect the Project with respect to any Draw Request(s)
shall not be deemed a waiver of the Bank’s rights under this provision with
respect to subsequent Draw Requests.



4.3   Accompanying Submissions. With each Draw Request, the Borrower shall
submit:



  (I)   A written lien waiver from each contractor who worked on or supplied

materials to the Project; and

(2) Other documentation requested by the Bank or Title with respect to the
Draw Request.

4.4 Construction Loan Advances and Disbursements by Bank. Within five business
days of the inspection conducted under Section 4.2, if such inspection is
satisfactory and the Draw Request is otherwise in strict accordance with this
Agreement, or, if no inspection is conducted, within five business days of the
date on which each Draw Request is submitted in strict accordance with this
Agreement, the Bank shall make an advance on the Construction Loan by disbursing
the requested amount to Title by wire transfer or check payable to Title.

4.5 Disbursements by Title. Upon receiving the funds transmitted by the Bank
pursuant to Section 4.4, Title shall disburse the funds to the Borrower or, in
Title’s sole discretion, directly to the General Contractor, sub-contractors or
sub-sub-contractors, ON THE CONDITION that the payee’s acceptance of the payment
shall be a waiver of all payee’s mechanics’ liens claims against the Project for
work and materials covered by such payment. If funds on deposit in Title’s
account are not disbursed by Title by the close of business on the fifth
business day following receipt of the Bank’s wire transfer or check, Title shall
remit to the Bank upon the Bank’s request, in immediately available funds, the
amount of funds in such account that were not disbursed. Title shall not be
liable to the Bank for interest on funds deposited with it, except and to the
extent that Title fails to remit to the Bank undisbursed funds deposited with
it, in which case, interest at the Construction Loan Note rate shall be due and
payable on demand from the date such funds were deposited with Title.

4.6 Books and Records of Title. Title shall keep and maintain, at all times,
full,
true and accurate books and records, in sufficient detail to reflect
disbursements made. During normal business hours, the Bank may examine all books
and records of Title pertaining to disbursements made by it under this
Agreement.

            4.7    
Fees of Title. Title’s fee shall be $200.00 per Draw Request, payable as part of
       
 
each Draw Request.   4.8    
Additional Deposits. If the Bank determines in goad faith that the aggregate
       
 

undisbursed amount of the Construction Loan is less than the amount required to
pay all costs and expenses that might be anticipated in connection with the
completion of the Project, the Borrower shall, within ten calendar days after
notice, deposit with the Bank the amount of funds specified in the Bank’ s
notice. In lieu of making such deposit the Borrower may pay, from sources other
than the proceeds of the Construction Loan, the costs and expenses specified in
the notice and present lien waivers and receipts to the Bank in the amount of
such costs and expenses.

4.9 Advances Without Receipt of Draw Requests. Bank may at any time, without
receipt of a Draw Request, make an Advance to pay interest on the Construction
Loan Note.

SECTION 5 CONDITION PRECEDENT

5.1 Condition Precedent to Initial Advance. The condition precedent to
disbursement of the initial Advance on the Construction Loan shall be delivery
of the following:

(1) This Agreement, executed;

(2) 7

The executed Construction Loan Note;

(3) The executed Mortgage;

(4) The executed Construction Documents;

(5) The Borrower Authority Documents;

(6) The Guarantor Authority Documents;

(7) The executed Guaranties;

(8) A copy of each of the executed Leases;

(9) [Reserved];

(10) The Title Commitment, together with the Survey;

(11) Lien waivers and other receipts of payment showing that the Borrower has
paid expenses with respect to the Project equal to the difference between the
Total Project Cost and the Construction Loan OR deposit in the Reserve Account,
funds equal to such difference;

(12) An environmental assessment of the Land, in form and substance acceptable
to the Bank, together with the fully executed Indemnity Agreement;

(13) An appraisal of the Project by an appraiser acceptable to the Bank, showing
a fair market value (after completion of the Improvements according to the Plans
and Specifications) of not less than $8,300,000.00;

(14) An executed Agreement to Provide Property/Flood Plain Insurance, in
form and content acceptable to the Bank;

(15) Evidence of insurance required by the Mortgage and the Security Agreement,
issued by an insurer acceptable to the Bank, showing the Bank as mortgagee
(secured party) — additional insured and in form and content acceptable to the
Bank; and

(16) Payment of the fees and expenses described in Sections 3.1 and 3.2.

5.2 Further Conditions Precedent to any Advance. Conditions precedent to any
Advance, including the initial Advance, shall be that on the date of the
Advance:

(1) No Event of Default, and no occurrence that would become an Event of
Default with the giving of notice or the lapse of time or both, has occurred and
is continuing and all representations and warranties made by the Borrower in
Section 6 continue to be true and correct as of the date of the Advance;

(2) 8

No determination has been made under Section 4,8 that additional funds
are to be deposited with the Bank or, if such a determination has been made and
notice sent to the Borrower, the Borrower has deposited the additional funds in
the Reserve Account; and

(3) No license or permit necessary for the construction and installation of the
Improvements has been revoked.

SECTION 6 — REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties. The Borrower represents and warrants that:

(1) The Borrower is a duly formed and validly existing limited liability company
under the laws of the State of Minnesota;

(2) The Loan Documents are valid and binding in accordance with their terms,
and the execution, delivery and performance of the Loan Documents are within the
powers of the Borrower, are not in contravention of law or of any undertaking to
which the Borrower is bound;

(3) The Borrower has not made any loans or transferred any interest in any
property or asset to any person, except in the ordinary course of business;

(4) No consent, approval, or authorization of or declaration or filing with any
governmental authority on the part of the Borrower is required in connection
with the execution and delivery of the Loan Documents or the consummation of any
transaction contemplated hereby;

(5) The Borrower and the Guarantors have filed all federal, state and local tax
returns and other reports that are required by law to be filed prior to the
Effective Date and have paid all taxes, assessments and other governmental
charges that are due and payable prior to the Effective Date and have made
adequate provision for the payment of such taxes, assessments or other charges
accruing but not yet payable;

(6) The Borrower possesses adequate licenses, certificates, permits,
franchises, patents, copyrights, trademarks and trade names, or rights thereto,
to conduct their respective businesses substantially as now conducted and as
presently proposed to be conducted;

(7) The Project and its intended use are permitted by and will comply in all
material respects with all applicable law and with all applicable use or other
restrictions and requirements in prior conveyances;

(8) There is no suit, action or proceeding pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower, that, if adversely
determined, would materially and adversely affect his/her or its financial
condition or the ability of the Borrower to perform its obligations under the
Loan Documents; and

(9) The Borrower has furnished the Bank with financial statements of Ronald
Berg dated June 20, 2005, Gary Verkinnes dated March 31, 2005, Dr. Jeffrey
Gerdes dated July 15, 2005, Dr. Hector Ho dated July 22, 2005, and Dr. Samir
Elghor dated July 19, 2005, which financial statements fairly present the
financial condition of each of the Individual Guarantors as of such date, and
since then, that there have been no material changes in the financial condition
of any of the Individual Guarantors.

SECTION 7 — AFFIRMATIVE COVENANTS

The Borrower shall:

7.1 Project Completion. Complete the Project in a good workmanlike manner in

accordance with the Construction Documents, without material change thereto, and
shall complete the Phase I Improvements by the Phase I Completion Date and
complete the Phase II Improvements by the Phase II Completion Date;

7.2 Contractor Compliance. Ensure that the General Contractor and each
subcontractor comply with all rules, regulations, ordinances and laws bearing on
their work on the Improvements;

7.3 Taxes/Assessments. Pay, when due, all taxes, assessments and other
governmental charges assessed against it or any of its property, and cause each
of the Guarantors to due the same;

7.. 4 Existence and Legal Compliance. Maintain its existence and its current

management structure, operate its business in the ordinary course, retain
substantially all of its assets and comply with all laws and regulations
applicable to the Borrower’s business and organizational status;

7..5 Financial Reporting.

(1) Personal Financial Statements — Individual Guarantors. Provide the Bank
within 120 days of each fiscal year end, beginning with the fiscal year ending
December 31, 2005, the current personal financial statements of each of the
Individual Guarantors, certified as correct and in form acceptable to the Bank;

(2) Annual Income Tax Return — Borrower. Provide the Bank within 10 days
after filing, a copy of the Borrower’s annual federal income tax return,
including all schedules;

(3) Annual Income Tax Return — Guarantors. Provide the Bank within 10
days after filing, a copy of annual federal income tax return, including all
schedules, of each of the Guarantors;

(4) Notices. Provide the Bank prompt written notice of: (1) any event of
default or any event that would, after the lapse of time or the giving of
notice, or
both, constitute an event of default under the Agreement; or (2) any future
event that would cause the representations and warranties contained in this
Agreement to be untrue when applied to the Borrower’s circumstances as of the
date of such event; and
(5) Additional Information. Provide the Bank with such other information as it
may reasonably request, and permit the Bank to visit and inspect its properties
and examine its books and records.

7.6 Financial Covenant.

Comply with the financial covenant described below, which shall be calculated
using generally accepted accounting principles consistently applied, except as
they may be otherwise modified by the following capitalized definitions:
“Current Maturities of Long Term Debt” means that portion of the Borrower’s long
term debt and capital leases due during the 12 months preceding the
determination date.
“Interest Expense” means accrued interest due during the 12 months preceding the
determination date.

“Traditional Cash Flow” means the aggregate amount of the following: (1) (a) net
income after taxes; (b) amortization expense; (c) depreciation and depletion
expense; (d) deferred tax expense; (e) interest Expense; and (f) similar
non-cash items against income that the Bank determines in its discretion to be
appropriate “add-backs” MINUS distributions to members.
Debt Service Coverage Ratio. Maintain a ratio of Traditional Cash Flow TO
(Current Maturities of Long Term Debt PLUS Interest Expense) of at least 1.25 to
1.0 as of the end of each fiscal year, beginning with the fiscal year ending
December 31, 2005.

7.7 Access. Grant to representatives of the Bank at reasonable times, access to
the

financial records of the Borrower and access to the Project;

7.8 GAAP. Maintain the financial records of the Borrower in accordance with

generally accepted accounting principles; and

7.9 Deposit Accounts. Maintain at the Bank, the primary deposit accounts of the
Borrower.

7.10 Additional Covenants.
(1) Other Liens, Assignments, and Subordinations. Refrain from allowing any
security interest or lien on property now owned or hereafter acquired, or assign
any interest in any assets or subordinate any rights in any assets now or in the
future, except with the prior written consent of the Bank;

(2) Insurance. Cause its properties to be adequately insured by a reputable
insurance company against loss or damage and to carry such other insurance
(including business interruption, flood, or environmental risk insurance) as is
required of or usually carried by persons engaged in the same or similar
business. Such insurance must, with respect to the Bank’s collateral security,
include a lender’s loss payable endorsement in favor of the Bank in form
acceptable to the Bank:

(3) Change of Ownership. Refrain from permitting or suffering any change in
the capital ownership of the Borrower that (1) results in any one person or
entity from obtaining a controlling interest in the Borrower who is not
currently a member of the Borrower, or that (2) results in persons or entities
not currently members of the Borrower obtaining on an aggregate basis a
controlling interest in the Borrower. Notwithstanding these limitations,
inter-partner or inter-member transfers or transfers of interests to any
revocable or irrevocable trust for estate or tax planning purposes are expressly
permitted;

(4) Nature of Business. Refrain from engaging in any line of business
materially different from that presently engaged in by the Borrower;

(5) Guaranties. Refrain from assuming, guaranteeing, endorsing or
otherwise becoming contingently liable (and cause each of the Guarantors to so
refrain) for any obligations of any other person, except for those guaranties
outstanding as of the Effective Date and disclosed to the Bank in writing;

(6) Deposit Accounts. Maintain at the Bank, its principal deposit account with
the Bank;

(7) Form of Organization and Mergers, Refrain from changing its legal form
of organization, or consolidating, merging, pooling, syndicating or otherwise
combining with any other entity;

(8) Books and Records. Maintain adequate books and records, refrain from
making any material changes in its accounting procedures for tax or other
purposes, and permit the Bank to inspect same upon reasonable notice;

(9) Compliance with Laws. Comply in all material respects with all laws
applicable to its form of organization, business, and the ownership of its
property;

(10) Preservation of Rights. Maintain and preserve all permits, licenses,
rights, privileges, charters and franchises that it now owns; and

(11) Limited Distributions. Refrain from making annual distributions to members
in excess of its after-tax net.

(12) SNDAs. Deliver the fully executed SNDAs to the Bank within 30 days after
the Effective Date.

SECTION 8 — EVENTS OF DEFAULT

Any of the following shall be an event of default (“Event of Default”):

(1) Failure by the Borrower to make any payment of principal or interest due
under the Construction Loan Note, which continues for five (6) days after its
due date.

(2) Default by the Borrower in the observance or performance of any
covenant or agreement contained in this Agreement and continuance for more than
fifteen (15) days, taking into account any applicable grace periods.

(3) An Event of Default under the Mortgage;

(4) Default by the Borrower or any of the Guarantors with respect to any
indebtedness or obligation owed to the Bank, which is unrelated to any loan or
facility subject to the terms of this Agreement, or to any third party creditor,
which would allow the maturity of any such indebtedness or obligation to be
accelerated.

(5) Any representation or warranty made by the Borrower to the Bank in this
Agreement, or any financial statement or report submitted to the Bank by or on
behalf of the Borrower before or after the Effective Date is untrue or
misleading in any material respect.

(6) Any litigation or governmental proceeding against the Borrower or any of
the Guarantors seeking an amount that would have a material adverse effect on
the Borrower and its operations which is not insured or subject to indemnity by
a solvent third party either (a) results in a judgment in an amount that would
have a material adverse effect on the Borrower or any of the Guarantors,
respectively, or (b) remains unresolved one year following the date of service
on the Borrower or any of the Guarantors, respectively.

(7) A garnishment, levy or writ of attachment, or any local, state, or federal
notice of tax lien or levy is made or issues against the Borrower or any of the
Guarantors any post judgment process or procedure is commenced or any
supplementary remedy for the enforcement of a judgment is employed against the
Borrower or any of the Guarantors, or the property of any of the foregoing.

(8) With or without the consent of the Borrower or any of the Guarantors, as the
case may be, a trustee or receiver is appointed for any of the properties of any
of the foregoing, or a petition is filed by or against any of them under the
United States Bankruptcy Code, or the Borrower is dissolved, liquidated, or
winds up its business, or any of the Individual Guarantors dies.

(9) A material adverse change occurs in the financial condition of the Borrower
or ability to repay its obligations to the Bank.

SECTION 9 — RIGHTS AND REMEDIES

At any time after an Event of Default, the Bank may, at its option and without
notice, exercise any and all of the following rights and remedies:

9..1 No Further Advances. Refrain from making any further advance on the

Construction Loan, EXCEPT THAT the Bank may, in its sole discretion, make
advances after an Event of Default, without waiver of any rights or remedies.

9.2 Acceleration of the Construction Loan Note. Accelerate payment of the
Construction Loan Note;

9.3 Foreclosure, etc. Enforce its rights and remedies under the Mortgage, the
Guaranties and applicable law, including, without limitation, foreclosure of the
Mortgage, application for the appointment of a receiver and enforcement of the
assignment of leases and rents.

9.4 Enter Project to Complete Improvements. Enter the Project and proceed either
in its own name or in the name of the Borrower (which authority is coupled with
an interest and is irrevocable by the Borrower) to complete the Improvements, at
the Borrower’s expense.

9.4.1 Bank’s Option to Change Plans and Specifications. If the Bank elects to
complete the Project, it may do so according to the Plans and Specifications,
with or without changes, as the Bank, in its sole discretion, deems appropriate.

9.4.2 Assignment and Delivery of Plans and Specifications, etc. On demand, the
Borrower shall assign and deliver to the Bank, the Plans and Specifications and
all contracts, blueprints, shop drawings, bonds, building permits, bills and
statements of accounts pertaining to the Improvements, whether paid or not, and
any other instruments or records in the possession of the Borrower pertaining to
the Improvements.

9.4.3 Bank’s Enforcement or Cancellation of Contracts. The Bank may enforce or
cancel all contracts let by the Borrower relating to the Improvements and/or let
other contracts that the Bank, in its sole discretion, deems appropriate.

9.4.4 Borrower’s Obligation for Completion Expenses. The Bank shall have the
right to apply the undisbursed amount of the Construction Loan and funds in the
Reserve Account to completion of the Improvements. In addition to its obligation
evidenced by the Construction Loan. Note, the Borrower shall be liable, on
demand, for all costs and expenses in excess of the Construction Loan and funds
in the Reserve Account, that the Bank incurs in completing the Improvements,
together with interest at the rate in the Construction Loan Note, all of which
shall be secured by the Mortgage and guaranteed by the Guaranties.

SECTION 10 — ARBITRATION

10.1 Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise arising out of or relating to in
any way (i) the loan and related Loan Documents which are the subject of this
Agreement and its negotiation, execution, col collateralization, administration,
repayment, modification, extension, substitution, formation, inducement,
enforcement, default or termination; or (ii) requests for additional credit.

10.2 Governing Rules. Any arbitration proceeding will (i) proceed in a location
in Minneapolis, Minnesota selected by the American Arbitration Association
(“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to, as
applicable, as the “Rules”). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.

10.3 No Waiver of Provisional Remedies, Self Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

10.4 Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Minnesota or a neutral retired judge of the
state or federal judiciary of Minnesota, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Minnesota and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Minnesota Rules of Civil Procedure or other applicable
law, Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

10.5 Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 180 days of the filing of the
dispute with the AAA. Any requests for an extension of the discovery periods, or
any discovery disputes, will be subject to final determination by the arbitrator
upon a showing that the request for discovery is essential for the party’s
presentation and that no alternative means for obtaining information is
available.

10.6 Class Proceedings and Consolidations. The resolution of any dispute arising
pursuant to the terms of this Agreement shall be determined by a separate
arbitration proceeding and such dispute shall not be consolidated with other
disputes or included in any class proceeding.

10.7 Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

SECTION 11 — MISCELLANEOUS

11.1 Indemnification by Borrower. The Borrower indemnifies and holds harmless
the Bank, its officers, agents and employees, against and from any and all
losses, claims, damages or liability, including attorneys’ fees, relating to the
construction and installation of the Improvements.

11.2 No Third Party Beneficiaries. This Agreement is intended exclusively for
the benefit of the Bank and the Borrower, and no third parties may rely on it.

11.3 Not Joint Venturers. The Bank is not, and shall not by reason of any
provision of any of the Loan Documents be deemed to be, a joint venturer with or
partner or agent of the Borrower.

11.4 Documents Complementary. This Agreement and the other Loan Documents shall
be construed as complementary to one another, but in the case of any
inconsistency, this Agreement shall prevail.

11.5 Additional Documents, Information. From time to time, the Borrower shall
execute and deliver to the Bank, additional documents and shall provide
additional information as the Bank may reasonably request to carry out the terms
of this Agreement. ‘

11.6 Severability. If any provision of the Loan Documents shall be held invalid
under any applicable law, the invalidity shall not affect any other provision of
this Agreement that can be given effect without the invalid provision.

11.7 No Effect to Delay. No failure or delay of the Bank in exercising any right
or remedy under the Loan Documents shall affect the right, nor shall any single
or partial exercise preclude, any further exercise or the exercise or any other
right or remedy. The rights and remedies of the Bank under the Loan Documents
are cumulative and not exclusive of any rights and remedies that it may
otherwise have.

11.8 Other Notes, Agreements Amended. Each promissory note and agreement of the
Borrower in favor of the Bank that is not documented in this Agreement, and
regardless of whether delivered before or after the Effective Date, shall hereby
be amended on a supplementary basis to provide that an Event of Default under
this Agreement shall be an event of default under such other promissory note and
agreement.

11.9 Amendments. Any amendment or modification of this Agreement must be in
writing and signed by the Bank and Borrower.

11.10 Successors and Assigns. This Agreement and the Loan Documents are binding
on the successors and assigns of the Borrower and Bank. The Borrower may not
assign its rights under this Agreement and the Loan Documents without the Bank’s
prior written consent. The Bank may sell participations in or assign this
Agreement and the Loan Documents and exchange financial information about the
Borrower with actual or potential participants or assignees.

11.11 Time is of the Essence. Time is of the essence in performance under this
Agreement.

11.12 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original.

11.13 Notices. All notices required or given under this Agreement shall be in
writing and shall be deemed given when delivered personally or when deposited in
the United States Mail, registered or certified, postage prepaid, addressed as
follows:

To Bank:

Wells Fargo Bank, National Association
400-1st Street South
St cloud, MN 56301

Attention: Todd Mather

To Borrower:
Stingray Properties, LLC
P.O. Box 402
Waite Park, MN 56387

IN WITNESS WHEREOF, the Bank and the Borrower have executed this Agreement as of
the Effective Date.

WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/ Todd Mack
Its: Vice President


STINGRAY PROPERTIES, LLC

By: /s/ Jeff Gerdes
Its: Chief Manager


AGREED AS TO DISBURSEMENT PROVISION UNDER SECTION 4 CHICAGO TITLE INSURANCE
COMPANY

By: Tri-County Abstract and Title Guaranty, Inc.


Its: Agent

By: /s/John Doe
Its: President

Date: 9/16/2005

